Title: From George Washington to Brigadier General James Mitchell Varnum, 22 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir,
Hd Qrs [Whitemarsh, Pa.] 22d Novr 1777

I have received your favors of 20 & 21st Inst. by this Express I shall write to Majr Genl Greene from whom you will receive your Instructions respecting your Operations on that shore.
I am at a loss to determine upon what Principle the Powder was strew’d over the fort at Red bank as I expected that if an Evacuation was found necessary it might be brought off & if that was impracticable I conceived the best mode of destroying it was to throw it into the River unless it was determined to blow up the Works with it which could never be effected by the mode which was adopted.
As the destruction of the Fort would naturally accompany the idea of being Obliged to Abandon it, I shall be much disappointd if I hear it has just been executed. I &c. &c.

G.W.

